Citation Nr: 1604847	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from November 1977 to March 1978, and active military service from August 1989 to January 1991, and from October 2004 to December 2006. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  All records are currently in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee disabilities.  He has contended that injuries suffered during his thirty years of military service, particularly his most recent period of active service from October 2004 to December 2006, have caused his current bilateral knee disabilities. 

The Veteran has not been afforded a VA examination, or an opinion, regarding the etiology of his current bilateral knee disabilities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

During his Board hearing, the Veteran reported that, during his deployment to Iraq, there were no streets or sidewalks to walk on, and he was required to walk on large stones while he wore approximately 75 pounds of gear.  He stated that these rocks would occasionally twist and cause him to fall.  He also reported that he would ride in a vehicle that would repeatedly cause his knees to bang against metal.  

He also indicated that a leg injury that he sustained in Iraq may have caused his present bilateral knee disability.  Service treatment records indicate that the Veteran sought treatment for left leg and hip pain in September 2005.  The Veteran states that during this incident he suffered injuries to both of his knees that became a continuous problem.  

Further, the Board notes that records from the Brooklyn Campus of the VA New York Harbor Healthcare System (Brooklyn HHS) state that in October 2006 the Veteran reported complaints of "severe right knee pain" in the medial aspect of his knee.  Examination of the right knee demonstrated full range of motion of the right knee, but tenderness of the medial collateral ligament was noted. 

The Veteran has a current diagnosis of arthritis of his bilateral knees; however, evidence of record does not establish that the Veteran's current arthritis was diagnosed within one year of his separation from active service in December 2006.  The Board finds that the Veteran should be afforded a VA examination to determine the etiology is his current bilateral knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development to obtain any relevant records of any VA or non-VA medical treatment for his bilateral knee disability that is not currently of record.  The Veteran should be contacted for assistance in identifying any pertinent records as needed.  All attempts to obtain records should be documented in the claims folder.

2. The Veteran should be afforded a VA examination to determine the etiology of any current bilateral knee disabilities.  The electronic files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current right and/or left knee disabilities are related to his period of active duty service from October 2004 to December 2006.  The examiner should specifically consider the Veteran's injury in September 2005 and his complaints of right knee pain in October 2006.  A complete rationale must be provided for any opinion offered. 

If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral knee disabilities are related to any period of his active service, including any periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA). A complete rationale must be provided for any opinion offered. 


3. Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




